Citation Nr: 1536545	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In May 2010, the Veteran, his spouse, and his mother-in-law provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

A January 2012 rating decision found the Veteran to be incompetent for handling VA funds.  The Veteran's wife has been appointed as his fiduciary. However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2015) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal. 

In November 2012, the Board remanded this matter for additional development.  


REMAND

In November 2012, the Board remanded the issue of entitlement to TDIU for the AOJ to send the Veteran and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, obtain outstanding VA medical records dated from January 2012 to the present, and to provide the Veteran a VA examination to obtain an opinion regarding the occupational impairment caused by the Veteran's service-connected disabilities.   

In March 2014, the AOJ issued the Veteran a notice letter that requested that he complete, sign, and return an enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran was advised that if the AOJ did not hear from him, that the AOJ may make a decision on the claim after 30 days.  No response was received from the Veteran and in April 2014, a rating decision and a supplemental statement of the case were issued that continued the denial of entitlement to a TDIU on the basis that the Veteran failed to submit a VA form 21-8940.  

However, considering the pro-veteran nature of the VA adjudication process, and the fact that the Veteran has been found incompetent to manage VA benefits, the Board finds that additional remand is required.  There is no indication that the Veteran's fiduciary, his wife, was notified of the need to complete a VA Form 21-8940.  Further, the Board finds that the Veteran should be provided a VA examination to address the occupational impairment caused by the service-connected disabilities, even if he does not provide a completed VA form 21-8940.  Lastly, all outstanding VA medical records from April 2014 to the present should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran, his fiduciary, and his representative, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that they complete and return that form.

2.  Obtain all outstanding VA medical records dated from April 2014 to the present.

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities.  VA should ensure that the Veteran, and the Veteran's fiduciary and representative, are properly notified of the time and place of the examination.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the effects of the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing, considering his skills and educational background, but not factors such as age or impairment caused by nonservice-connected disabilities.  The examiner should state what accommodations would be necessary due to the service-connected disabilities.  The Veteran is service-connected for posttraumatic stress disorder, ischemic heart disease, hearing loss, and tinnitus. 

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

